

EMPLOYMENT AGREEMENT
THIS AGREEMENT is made on the 1st day of October, 2013 by and between Kevin
Wilson (the “Employee”) and DLH HOLDINGS CORP., a New Jersey corporation (the
“Company”) and is effective as of the 1st day of October, 2013 (the “Effective
Date”). Unless the context indicates otherwise, the “Company” shall include the
Company’s subsidiaries.


W I T N E S S E T H:
WHEREAS, the Company and its subsidiaries are engaged in the business of
providing professional and technical services; and


WHEREAS, the Employee is currently employed by the Company as the President of
its subsidiary, DLH Solutions, Inc., and the Company desires to continue the
employment of the Employee in such capacity and secure for the Company the
experience, ability and services of the Employee; and


WHEREAS, the Employee desires to continue his employment with the Company at DLH
Solutions, Inc. pursuant to the terms and conditions herein set forth,
superseding all prior oral and written employment agreements, and term sheets
and letters between the Company, its subsidiaries and/or predecessors and
Employee;


NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:


ARTICLE 1
DEFINITIONS





    

--------------------------------------------------------------------------------



1.1    Accrued Compensation. Accrued Compensation shall mean an amount which
shall include all amounts earned or accrued through the “Termination Date” (as
defined below) but not paid as of the Termination Date, including (i) Base
Salary, (ii) reimbursement for business expenses incurred by the Employee on
behalf of the Company, pursuant to the Company's expense reimbursement policy in
effect at such time, (iii) vacation pay, and (iv) unpaid bonuses and incentive
compensation earned and awarded prior to the Termination Date.


1.2    Cause. Cause shall mean: (i) willful disobedience by the Employee of a
material and lawful instruction of the Chief Executive Officer or the Board of
Directors of the Company; (ii) formal charge, indictment or conviction of the
Employee of any misdemeanor involving fraud or embezzlement or similar crime, or
any felony; (iii) conduct amounting to fraud, dishonesty, gross negligence,
willful misconduct or recurring insubordination; or (iv) excessive absences from
work, other than for illness or Disability; provided that the Company shall not
have the right to terminate the employment of Employee pursuant to the foregoing
clauses (i), (iii), and (iv) above unless written notice specifying such breach
shall have been given to the Employee and, in the case of breach which is
capable of being cured, the Employee shall have failed to cure such breach
within thirty (30) days after his receipt of such notice.


1.3    Change in Control. “Change in Control” shall mean any of the following
events:


(a)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of twenty percent (20%) or more of the combined voting power of
the Company’s then outstanding Voting Securities (provided, however, that this
Section 1.3(a) shall not be applicable to any Person that, as of the Effective
Date, possesses Beneficial Ownership in excess of 20% of the then outstanding
Voting Securities of the Company (an “Excluded Person”), unless such Excluded
Person subsequently acquires (other than directly from the Company) such number
of additional Voting Securities of the Company as would increase its Beneficial
Ownership of Voting Securities by more than 10% of the combined voting power of
the Company’s outstanding Voting Securities); provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as defined below) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), or (2) the Company or any Subsidiary.


(b)    Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because a Person (the “Subject Person”) gained Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition

    
2



--------------------------------------------------------------------------------



of Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of such number of
additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person above the
thresholds specified in paragraph (a) of this Section, then a Change in Control
shall occur.


(c)    The individuals who, as of the date this Agreement is approved by the
Board, are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered and
defined as a member of the Incumbent Board; and provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual “Election
Contest” (as described in Rule 14a-11 promulgated under the 1934 Act) or other
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”); or
(d)    Approval by stockholders of the Company of:


(i)    A merger, consolidation or reorganization involving the Company, unless:


A.    the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,


B.    the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, and


C.    no Person (other than the Company, any Subsidiary, any employee benefit
plan (or any trust forming a part thereof) maintained by the Company, the
Surviving Corporation or any Subsidiary) becomes Beneficial Owner of twenty
percent (20%) or more of the combined voting power of the Surviving
Corporation’s then outstanding Voting Securities (except if such Person is an
Excluded Person, then the relevant percentage shall be such Excluded Person’s
Beneficial Ownership percentage of the Company’s Voting Securities as determined
in accordance with paragraph (a) of this Section 1.3 on the Effective Date) as a
result of such merger, consolidation or reorganization; a transaction described
in clauses (A) through (C) shall herein be referred to as a “Non-Control
Transaction”; or


(ii)    An agreement for the sale or other disposition of all or substantially
all of the assets of the Company, to any Person, other than a transfer to a
Subsidiary, in one transaction or a series of related transactions;

    
3



--------------------------------------------------------------------------------





(iii)    The stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.


(e)    Notwithstanding anything contained in this Agreement to the contrary, if
the Employee’s employment is terminated prior to a Change in Control and the
Employee reasonably demonstrates that such termination (i) was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control (a “Third Party”) or (ii) otherwise
occurred in connection with, or in anticipation of, a Change in Control, then
for all purposes of this Agreement, the date of a Change in Control with respect
to the Employee shall mean the date immediately prior to the date of such
termination of the Employee’s employment.


1.4    Continuation Benefits. Continuation Benefits shall be the continuation of
the Benefits, as defined in Section 5.1, for the period commencing on the
Termination Date and terminating twelve (12) months thereafter, or such other
period as specifically stated by this agreement (the “Continuation Period”) at
the Company’s expense on behalf of the Employee and his dependents; and the
level and availability of benefits provided during the Continuation Period shall
at all times be subject to the post-employment conversion or portability
provisions of the benefit plans. The Company’s obligation hereunder with respect
to the foregoing benefits shall also be limited to the extent that if the
Employee is eligible to obtain any such benefits pursuant to a subsequent
employer’s benefit plans, the Company may reduce the coverage of any benefits it
is required to provide the Employee hereunder as long as the aggregate coverage
and benefits of the combined benefit plans is no less favorable to the Employee
than the coverage and benefits required to be provided hereunder. This
definition of Continuation Benefits shall not be interpreted so as to limit any
benefits to which the Employee, his dependents or beneficiaries may be entitled
under any of the Company's employee benefit plans, programs or practices
following the Employee’s termination of employment, including, without
limitation, retiree medical and life insurance benefits.


1.5    Disability. Disability shall mean a physical or mental infirmity which
impairs the Employee's ability to substantially perform his duties with the
Company for a period of sixty (60) consecutive days and the Employee has not
returned to his full time employment prior to the Termination Date as stated in
the “Notice of Termination” (as defined below).


1.6    Good Reason. “Good Reason” shall mean without the written consent of the
Employee: (A) a material breach of any provision of this Agreement by the
Company; (B) failure by the Company to pay when due any compensation to the
Employee; (C) a reduction in the Employee’s Base Salary; (D) failure by the
Company to maintain the Employee in the positions referred to in Section 2.1 of
this Agreement; (E) assignment to the Employee of any duties materially and
adversely inconsistent with the Employee’s positions, authority, duties,
responsibilities, powers, functions, reporting relationship or title as
contemplated by Section 2.1 of this Agreement or any other action by the Company
that results in a material diminution of such positions, authority, duties,
responsibilities, powers, functions, reporting relationship or title; or (F) a
Change in Control, provided the event on which the Change of Control is
predicated occurs within 90 days of the service of the Notice of Termination by
the Employee, it being understood that Employee shall have the right to

    
4



--------------------------------------------------------------------------------



terminate his employment under this Section 1.6 (F) for any reason or no reason
within such 90 day period.


Notwithstanding the foregoing, however, Employee agrees not to terminate his
employment for Good Reason pursuant to clauses (A) through (F) unless (a) the
Employee has given the Company at least 30 days’ prior written notice of his
intent to terminate his employment for Good Reason, which notice shall specify
the facts and circumstances constituting Good Reason; and (b) the Company has
not remedied such facts and circumstances constituting Good Reason to the
reasonable and good faith satisfaction of the Employee within a 30‑day period
after receipt of such notice.


1.7    Notice of Termination. Notice of Termination shall mean a written notice
from the Company, or the Employee, of termination of the Employee's employment
which indicates the provision in this Agreement relied upon, if any and which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated. A Notice of Termination served by the Company shall specify the
effective date of termination.


1.8    Severance Payment. “Severance Payment” shall mean an amount equal to the
sum of twelve (12) months of Employee’s Base Salary in effect on the Termination
Date. The Severance Payment shall be payable in equal installments on each of
the Company's regular pay dates for executives during the twelve (12) months
commencing on the first regular executive pay date following the Termination
Date. The Severance Payment is conditioned on the Employee executing a
termination agreement and release in a form reasonably acceptable to the
Employee and the Company.


1.9    Termination Date. Termination Date shall mean (i) in the case of the
Employee's death, his date of death; (ii) in the case of Good Reason, 30 days
from the date the Notice of Termination is given to the Company, provided the
Company has not remedied such facts and circumstances constituting Good Reason;
(iii) in the case of termination of employment on or after the Expiration Date,
the last day of employment; and (iv) in all other cases, the date specified in
the Notice of Termination; provided, however, if the Employee's employment is
terminated by the Company for any reason except Cause, the date specified in the
Notice of Termination shall be at least 30 days from the date the Notice of
Termination is given to the Employee, and provided further that in the case of
Disability, the Employee shall not have returned to the full-time performance of
his duties during such period of at least 30 days.
.
ARTICLE II
EMPLOYMENT


2.1    Subject to and upon the terms and conditions of this Agreement, the
Company hereby agrees to employ the Employee, and the Employee hereby accepts
such employment, as President of DLH Solutions, Inc.


ARTICLE III

    
5



--------------------------------------------------------------------------------



DUTIES


3.1The Employee shall, during the term of his employment with the Company, and
subject to the direction and control of the Company’s Chief Executive Officer,
perform such duties and functions as he may be called upon to perform by the
Chief Executive Officer during the term of this Agreement, consistent with his
position as President of DLH Solutions.


3.2The Employee shall perform, in conjunction with the Company’s Executive
Management, to the best of his ability the following services and duties for the
Company and its subsidiary corporations (by way of example, and not by way of
limitation):




(i)Those duties attendant to the position of President of DLH Solutions;


(ii)Establish and implement current and long range objectives, plans, and
policies, subject to the approval of the Chief Executive Officer;


(iii)Compliance with local, state and federal regulations and laws governing
business operations; and


(iv)Promotion of the relationships of the Company with its employees, customers,
suppliers and others in the business community.


3.3The Employee agrees to devote full business time and his best efforts in the
performance of his duties for the Company and any subsidiary corporation of the
Company.


3.4Employee shall undertake regular travel to the Company’s executive and
operational offices, and such other occasional travel within or outside the
United States as is or may be reasonably necessary in the interests of the
Company. All such travel shall be at the sole cost and expense of the Company
and shall be in accordance with government Joint Travel Regulations (JTR) and
recent company policy which will include reasonable lodging and food costs
incurred by Employee while traveling.


ARTICLE IV
COMPENSATION


4.1During the term of this Agreement, Employee shall be compensated initially at
the rate of $210,000 per annum, subject to such increases, if any, as determined
by the Board of Directors, or if the Board so designates, the Management
Resources and Compensation Committee (the “Committee”), in its discretion, at
the commencement of each of the Company’s fiscal years during the term of this
Agreement (the “Base Salary”). The base salary shall be paid to the Employee in
accordance with the Company’s regular executive payroll periods.


4.2Employee will have an opportunity to earn a cash bonus (the “Bonus”) of up to
50% of Employee’s Base Salary for each fiscal year of employment. The Bonus will
be based on

    
6



--------------------------------------------------------------------------------



achievement of revenue, gross margin and EBITDA performance targets and other
key objectives established by the Committee for each fiscal year during the term
of this Agreement, and the determination of whether the performance criteria
shall have been attained shall be solely in the discretion of the Committee.
Award and payment of the Bonus shall be made at the same time as that of other
members of the Company’s senior management, but in any event payment of the
Bonus shall be made within six months of the end of the Fiscal Year for which
the Bonus is awarded.


(i)Targeted bonus will be reduced or increased by 2% of Base Salary for every 1%
of variance between the actual results and the targets.


(ii)No bonus will be awarded if results are less than 90% of target and no bonus
will exceed 70% of salary.
 
4.3The Company shall deduct from Employee’s compensation all federal, state, and
local taxes which it may now or hereafter be required to deduct.


4.4Employee may receive such other additional compensation as may be determined
from time to time by the Board of Directors including bonuses and other long
term compensation plans. Nothing herein shall be deemed or construed to require
the Board to award any bonus or additional compensation.


ARTICLE V
BENEFITS


5.1During the term hereof, the Company shall provide Employee with the following
benefits (the “Benefits”): (i) group health care and dental insurance benefits
as generally made available to the Company’s senior management; and (ii) such
other insurance benefits obtained by the Company and made generally available to
the Company’s senior management. The Company shall reimburse Employee, upon
presentation of appropriate vouchers, for all reasonable business expenses
incurred by Employee on behalf of the Company upon presentation of suitable
documentation.


5.2In the event the Company wishes to obtain Key Man life insurance on the life
of Employee, Employee agrees to cooperate with the Company in completing any
applications necessary to obtain such insurance and promptly submit to such
physical examinations and furnish such information as any proposed insurance
carrier may request.


5.3For the term of this Agreement, Employee shall be entitled to paid vacation
at the rate of five (5) weeks per annum.


ARTICLE VI
NON-DISCLOSURE


6.1The Employee shall not, at any time during or after the termination of his
employment hereunder, except when acting on behalf of and with the authorization
of the Company, make use

    
7



--------------------------------------------------------------------------------



of or disclose to any person, corporation, or other entity, for any purpose
whatsoever, any trade secret or other confidential information concerning the
Company’s business, finances, marketing, accounting, personnel and/or staffing
business of the Company and its subsidiaries, including information relating to
any customer of the Company or pool of temporary or permanent employees,
governmental customer or any other nonpublic business information of the Company
and/or its subsidiaries learned as a consequence of Employee’s employment with
the Company (collectively referred to as the “Proprietary Information”). For the
purposes of this Agreement, trade secrets and confidential information shall
mean information disclosed to the Employee or known by him as a consequence of
his employment by the Company, whether or not pursuant to this Agreement, and
not generally known in the industry. The Employee acknowledges that trade
secrets and other items of confidential information, as they may exist from time
to time, are valuable and unique assets of the Company, and that disclosure of
any such information would cause substantial injury to the Company. Trade
secrets and confidential information shall cease to be trade secrets or
confidential information, as applicable, at such time as such information
becomes public other than through disclosure, directly or indirectly, by
Employee in violation of this Agreement.


6.2If Employee is requested or required (by oral questions, interrogatories,
requests for information or document subpoenas, civil investigative demands, or
similar process) to disclose any Proprietary Information, Employee shall, unless
prohibited by law, promptly notify the Company of such request(s) so that the
Company may seek an appropriate protective order.


6.3Except as otherwise may be agreed by the Company in writing, in consideration
of the employment of Employee by the Company, and free of any additional
obligations of the Company to make additional payment to Employee, Employee
hereby agrees to irrevocably assign to the Company any and all of Employee’s
rights (including patent rights, copyrights, trade secret rights and other
rights, throughout the world), title and interest in and to all inventions,
software, manuscripts, documentation, improvements or other intellectual
property whether or not protectable by any state or federal laws relating to the
protection of intellectual property, relating to the present or future business
of the Company that are developed by Employee during the term of his/her
employment with the Company, either alone or jointly with others, and whether or
not developed during normal business hours or arising within the scope of
his/her duties of employment. Employee agrees that all such inventions,
software, manuscripts, documentation, improvement or other intellectual property
shall be and remain the sole and exclusive property of the Company and shall be
deemed the product of work for hire. Employee hereby agrees to execute such
assignments and other documents as the Company may consider appropriate to vest
all right, title and interest therein to the Company and hereby appoints the
Company Employee’s attorney-in-fact with full powers to execute such document
itself in the event employee fails or is unable to provide the Company with such
signed documents. Employee shall also assign to, or as directed by, the Company,
all of her right, title and interest in and to any and all inventions and other
intellectual property, the full title to which is required to be in the United
States government of any of its agencies. The Company shall have all right,
title and interest in all research and work product produced by Employee as an
employee of the Company, including, but not limited to, all research materials.
Notwithstanding the foregoing, this provision does not apply to an invention for
which no equipment, supplies, facility, or trade secret information of the
Company was used and which was developed entirely on Employee's own time, unless
(a) the invention relates (i) to the business of the Company, or (ii) to the
Company's

    
8



--------------------------------------------------------------------------------



actual or demonstrably anticipated research or development, or (b) the invention
results from any work performed by Employee for the Company.


ARTICLE VII
RESTRICTIVE COVENANT


7.1During the term of his employment with the Company, and in the event of the
termination of employment with the Company for any reason, Employee agrees that
he will not, for a period of twelve (12) months following such termination,
directly or indirectly, enter into or become associated with or engage in any
other business (whether as a partner, officer, director, shareholder, employee,
consultant, or otherwise), which is involved in or pursuing the “Business”. As
used herein, the term “Business” means all activities directly or indirectly
related to and/or associated with providing (i) temporary and/or permanent
staffing of governmental employees (ii) medical/healthcare and office
administration/technical, or logistical professionals contracts with the United
States General Services Administration (“GSA”), United States Department of
Veterans Affairs (“DVA”), United States Department of Defense (“DOD”) or other
federal, state and local entities, or (iii) or is otherwise engaged in the same
or similar business as the Company in direct competition with the Company, or
which the Company was in the process of developing, during the tenure of
Employee’s employment by the Company. Notwithstanding the foregoing, the
ownership by Employee of less than five percent of the shares of any publicly
held corporation shall not violate the provisions of this Article VII.


7.2In furtherance of, and in addition to, the foregoing, during the period of
non-competition specified in Section 7.1, Employee shall not, directly or
indirectly, whether as a principal, agent, employee, independent contractor,
employer, partner or shareholder, in connection with or related to the Business,
solicit (i) any actual customers, partners or contracts addressed by the Company
during the tenure of Employee’s employment or (ii) any customers, partners or
contracts that were within the Company’s business development pipeline within
the twelve month period ending on the effective date of the termination of
employment. In addition, Employee will not for a period of one year after the
termination of his employment for any reason, either directly or indirectly,
whether as a principal, agent, employee, independent contractor, employer,
partner or shareholder, solicit, hire, attempt to solicit or hire, or
participate in any attempt to solicit or hire, any person who is employed by the
Company or retained as a consultant by the Company (or who was employed or
retained by the Company within 12 months of the Termination Date or who was
being actively recruited by the Company) to: (A) terminate his employment or
engagement with the Company; (B) accept employment or engagement with anyone
other than the Company, or (C) in any manner interfere with the business of the
Company.


7.3Employee hereby acknowledges that the covenants and agreements contained in
Article VI and Article VII of this Agreement (the “Restrictive Covenants”) are
reasonable and valid in all respects and that the Company is entering into this
Agreement, inter alia, on such acknowledgement. If Employee breaches, or
threatens to commit a breach, of any of the Restrictive Covenants, the Company
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the

    
9



--------------------------------------------------------------------------------



Company under law or in equity: (i) the right and remedy to have the Restrictive
Covenants specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and that money damages will not provide
an adequate remedy to the Company; (ii) the right and remedy to require Employee
to account for and pay over to the Company such damages as are recoverable at
law as the result of any transactions constituting a breach of any of the
Restrictive Covenants; (iii) if any court determines that any of the Restrictive
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the Restrictive Covenants shall not thereby be affected and shall be given full
effect, without regard to the invalid portions; and (iv) if any court construes
any of the Restrictive Covenants, or any part thereof, to be unenforceable
because of the duration of such provision or the area covered thereby, such
court shall have the power to reduce the duration or area of such provision and,
in its reduced form, such provision shall then be enforceable and shall be
enforced. The parties intend to and hereby confer jurisdiction to enforce the
Restrictive Covenants upon the courts of any jurisdiction within the
geographical scope of such Restrictive Covenants. If the courts of any one or
more such jurisdictions hold the Restrictive Covenants wholly unenforceable by
reason of the breadth of such scope or otherwise, it is the intention of the
parties that such determination not bar or in any way affect the Company’s right
to the relief provided above in the courts of any other jurisdiction, within the
geographical scope of such Restrictive Covenants, as to breaches of such
Restrictive Covenants in such other respective jurisdiction such Restrictive
Covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.


ARTICLE VIII
TERM


8.1This Agreement shall be for a term (the “Initial Term”) commencing on October
1, 2013 (the “Commencement Date”) and terminating on September 30, 2015 (the
“Expiration Date”), unless sooner terminated upon the death of the Employee, or
as otherwise provided herein.


ARTICLE IX
TERMINATION


9.1     The Company may terminate this Agreement by giving a Notice of
Termination to the Employee in accordance with this Agreement:


(i)for Cause;
(ii)without Cause;
(iii)for Disability.


9.2Employee may terminate this Agreement by giving a Notice of Termination to
the Company in accordance with this Agreement, at any time, with or without Good
Reason.


9.3If the Employee’s employment with the Company shall be terminated, the
Company shall pay and/or provide to the Employee the following compensation and
benefits in lieu of any other compensation or benefits arising under this
Agreement or otherwise:



    
10



--------------------------------------------------------------------------------



(i)    if the Employee was terminated by the Company for Cause, or the Employee
terminates without Good Reason, the Accrued Compensation;


(ii)    if the Employee was terminated by the Company for Disability,


(a)the Continuation Benefits; and
(b)the Accrued Compensation;


(iii)    if termination was due to the Employee’s death,


(a)    the Accrued Compensation; and
(b)    the Continuation Benefits;


(iv)    if the Employee was terminated by the Company without Cause, or the
Employee terminates this Agreement for Good Reason,


(a)    the Accrued Compensation;
(b)    the Severance Payment; and
(c)    the Continuation Benefits.


9.4The amounts payable under this Section 9, shall be paid as follows:


(v)    Accrued Compensation shall be paid within five (5) business days after
the Employee’s Termination Date (or earlier, if required by applicable law).


(vi)    If the Continuation Benefits are paid in cash, the payments shall be
made on the first day of each month during the Continuation Period (or earlier,
if required by applicable law).


(vii)    The Base Salary through the Expiration Date shall be paid in accordance
with the Company’s regular pay periods (or earlier, if required by applicable
law).


9.5The Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Employee in any subsequent employment except as
provided in Sections 1.4.


ARTICLE X
TERMINATION OF PRIOR AGREEMENTS


10.1This Agreement sets forth the entire agreement between the parties and
supersedes all prior agreements, letters and understandings between the parties,
whether oral or written prior to the effective date of this Agreement, except
for the terms of employee stock option plans, restricted stock grants and option
certificates (unless otherwise expressly stated herein).


ARTICLE XI

    
11



--------------------------------------------------------------------------------



STOCK OPTIONS


11.1     As an inducement to Employee to enter into this Agreement, the Company
hereby grants to Employee options to purchase 100,000 shares of the Company’s
Common Stock, $.001 par value (the “Options”), subject to the terms and
conditions of this Agreement, and the terms and conditions of the Company’s 2006
Long Term Incentive Plan, as amended (the “Plan”), and the Stock Option
Agreement, which are incorporated herein by reference. The Options shall be
qualified as incentive stock options to the extent permitted by law.


11.2     Provided Employee is an employee of the Company on the vesting date,
and unless otherwise provided by this Agreement, the Plan or the form of Stock
Option Agreement, the Options shall vest over time as follows: (a) 50,000
Options shall vest on the Commencement Date; and (b) 50,000 Options shall vest
on the one year anniversary of the Commencement Date. The Options, to the extent
vested, shall be exercisable for a period of ten years from the date of this
Agreement (the “Exercise Period”).


11.3     The Closing Price of a share of Common Stock shall mean (i) if the
Common Stock is traded on a national securities exchange or on the Nasdaq Stock
Market (“Nasdaq”), the per share closing price of the Common Stock shall be the
reported closing price the principal securities exchange on which they are
listed or on Nasdaq, as the case may be, on the date of determination (or if
there is no closing price for such date of determination, then the last
preceding business day on which there was a closing price); or (ii) if the
Common Stock is traded in the over-the-counter market but bid quotations are not
published on Nasdaq, the closing bid price per share for the Common Stock as
furnished by a broker-dealer which regularly furnishes price quotations for the
Common Stock; provided, however, that in the event of a Change in Control, the
closing price shall be the “Change in Control Price” as defined in the Plan.


11.4     The exercise price of the Options shall be equal to Fair Market Value
of the Company’s Common Stock on the date this Agreement is fully executed as
determined under the Plan, and shall contain such other terms and conditions as
set forth in the stock option agreement. The Options provided for herein are not
transferable by Employee and shall be exercised only by Employee, or by his
legal representative or executor, as provided in the Plan. Such Options shall
terminate as provided in the Plan, except as otherwise modified by this
Agreement or the stock option agreement.


11.5     In the event of a termination of Employee’s employment with the
Company:


    (a)     pursuant to Section 9.1(a), options granted and not exercised as of
the Termination Date shall terminate immediately and be null and void;


    (b)     due to the Employee’s death, or Disability, the Employee’s (or his
estate’s or legal representative’s) right to purchase shares of Common Stock of
the Company pursuant to any stock option or stock option plan, solely to the
extent vested as of the Termination Date shall remain exercisable in accordance
with the Plan, but in no event after the expiration of the Exercise Period;



    
12



--------------------------------------------------------------------------------



    (c)     by the Employee other than for Good Reason, Employee’s right to
purchase shares of Common Stock of the Company pursuant to any stock option or
stock option plan, solely to the extent vested as of the Termination Date, shall
remain exercisable in accordance with the Plan, but in no event after the
expiration of the Exercise Period; and


    (d)     in the event of Employee’s termination by the Company without Cause
or by Employee for Good Reason, options vested as of the Termination Date shall
remain exercisable in accordance with the Plan, but in no event after the
expiration of the Exercise Period (it being agreed and acknowledged that
unvested options shall be void immediately upon the occurrence of such a
termination event).


ARTICLE XII
EXTRAORDINARY TRANSACTIONS


12.1    The Company’s Board of Directors has determined that it is appropriate
to reinforce and encourage the continued attention and dedication of members of
the Company’s management, including the Employee, to their assigned duties
without distraction in potentially disturbing circumstances arising from the
possibility of a change in control of the Company.


12.2     In the event that within one hundred eighty days (180) days of a Change
of Control, (i) Employee is terminated, or (ii) Employee’s status, title,
position or responsibilities are materially reduced and Employee terminates his
Employment, the Company shall pay and/or provide to the Employee, the following
compensation and benefits:


(a)The Company shall pay the Employee, in lieu of any other payments due
hereunder including the Severance Payment, (i) the Accrued Compensation; (ii)
the Continuation Benefits; and (iii) as severance, Base Salary for a period of
twelve (12) months payable either in one lump sum within ten (10) days of the
Termination Date or according to a payment schedule agreed upon by the Company
and the Employee; and


(b)Option awards granted to Employee under any of the Company’s plans, which are
vested as of the effective date of the termination of Employee’s employment
pursuant to Section 12.2 shall remain exercisable in accordance with the Plan,
but in no event after the expiration of the Exercise Period (it being agreed and
acknowledged that unvested options shall be void immediately upon the occurrence
of such a termination event).


12.3    Notwithstanding the foregoing, if the payment under this Article XII,
either alone or together with other payments which the Employee has the right to
receive from the Company, would constitute an “excess parachute payment” as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), the aggregate of such credits or payments under this Agreement and
other agreements shall be reduced to the largest amount as will result in no
portion of such aggregate payments being subject to the excise tax imposed by
Section 4999 of the Code. The priority of the reduction of excess parachute
payments shall be in the discretion of the Employee. The Company shall give
notice to the Employee as soon as practicable after its determination that
Change of Control payments and benefits are subject to the excise tax, but no
later than ten (10) days in

    
13



--------------------------------------------------------------------------------



advance of the due date of such Change of Control payments and benefits,
specifying the proposed date of payment and the Change of Control benefits and
payments subject to the excise tax. Employee shall exercise his option under
this paragraph 12.3 by written notice to the Company within five (5) days in
advance of the due date of the Change of Control payments and benefits
specifying the priority of reduction of the excess parachute payments.
    
ARTICLE XIII
SECTION 409A COMPLIANCE


13.1    To the extent applicable, it is intended that any amounts payable under
this Agreement shall either be exempt from Section 409A of the Code or shall
comply with Section 409A (including Treasury regulations and other published
guidance related thereto) so as not to subject Employee to payment of any
additional tax, penalty or interest imposed under Section 409A of the Code. The
provisions of this Agreement shall be construed and interpreted to the maximum
extent permitted to avoid the imputation of any such additional tax, penalty or
interest under Section 409A of the Code yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to Employee. Notwithstanding
the foregoing, the Company makes no representations regarding the tax treatment
of any payments hereunder, and the Employee shall be responsible for any and all
applicable taxes, other than the Company’s share of employment taxes on the
severance payments provided by the Agreement. Employee acknowledges that
Employee has been advised to obtain independent legal, tax or other counsel in
connection with Section 409A of the Code.


13.2 Notwithstanding any provisions of this Agreement to the contrary, if
Employee is a “specified employee” (within the meaning of Section 409A of the
Code and the regulations adopted thereunder) at the time of Employee’s
separation from service and if any portion of the payments or benefits to be
received by Employee upon separation from service would be considered deferred
compensation under Section 409A of the Code and the regulations adopted
thereunder (“Nonqualified Deferred Compensation”), amounts that would otherwise
be payable pursuant to this Agreement during the six-month period immediately
following Employee’s separation from service that constitute Nonqualified
Deferred Compensation and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following Employee’s
separation from service that constitute Nonqualified Deferred Compensation will
instead be paid or made available on the earlier of (i) the first business day
of the seventh month following the date of Employee’s separation from service
and (ii) Employee’s death. Notwithstanding anything in this Agreement to the
contrary, distributions upon termination of Employee’s employment shall be
interpreted to mean Employee’s “separation from service” with the Company (as
determined in accordance with Section 409A of the Code and the regulations
adopted thereunder).  Each payment under this Agreement shall be regarded as a
“separate payment” and not of a series of payments for purposes of Section 409A
of the Code.


13.3 Except as otherwise specifically provided in this Agreement, if any
reimbursement to which the Employee is entitled under this Agreement would
constitute deferred compensation subject to Section 409A of the Code, the
following additional rules shall apply: (i) the reimbursable expense must have
been incurred, except as otherwise expressly provided in this Agreement, during
the term of this Agreement; (ii) the amount of expenses eligible for
reimbursement during any taxable year

    
14



--------------------------------------------------------------------------------



will not affect the amount of expenses eligible for reimbursement in any other
taxable year; (iii) the reimbursement shall be made as soon as practicable after
Employee’s submission of such expenses in accordance with the Company’s policy,
but in no event later than the last day of Employee’s taxable year following the
taxable year in which the expense was incurred; and (iv) the Employee’s
entitlement to reimbursement shall not be subject to liquidation or exchange for
another benefit.


ARTICLE XIV
ARBITRATION AND INDEMNIFICATION


14.1    Any dispute arising out of the interpretation, application, and/or
performance of this Agreement with the sole exception of any claim, breach, or
violation arising under Articles VI or VII hereof shall be settled through final
and binding arbitration before a single arbitrator in the State of Georgia in
accordance with the Rules of the American Arbitration Association. The
arbitrator shall be selected by the Association and shall be an attorney-at-law
experienced in the field of corporate law. Any judgment upon any arbitration
award may be entered in any court, federal or state, having competent
jurisdiction of the parties.


14.2    The Company hereby agrees to indemnify, defend, and hold harmless the
Employee for any and all claims arising from or related to his employment by the
Company at any time asserted, at any place asserted, to the fullest extent
permitted by law, except for claims based on Employee’s fraud, deceit or
willfulness. The Company shall maintain such insurance as is necessary and
reasonable to protect the Employee from any and all claims arising from or in
connection with his employment by the Company during the term of Employee's
employment with the Company and for a period of six (6) years after the date of
termination of employment for any reason. The provisions of this Section 14.2
are in addition to and not in lieu of any indemnification, defense or other
benefit to which Employee may be entitled by statute, regulation, common law or
otherwise.


ARTICLE XV
SEVERABILITY
15.1    If any provision of this Agreement shall be held invalid and
unenforceable, the remainder of this Agreement shall remain in full force and
effect. If any provision is held invalid or unenforceable with respect to
particular circumstances, it shall remain in full force and effect in all other
circumstances.


ARTICLE XVI
NOTICE


16.1    For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when (a) personally delivered or (b) sent by (i) a nationally
recognized overnight courier service or (ii) certified mail, return receipt
requested, postage prepaid and in each case addressed to the respective
addresses as set forth below or to any such other address as the party to
receive the notice shall advise by due notice given in accordance with this
paragraph. All notices and communications shall be deemed to have been received
on (A) if delivered by personal service, the date of delivery thereof; (B) if
delivered by a nationally recognized overnight courier service, on the first
business day following deposit with

    
15



--------------------------------------------------------------------------------



such courier service; or (C) on the third business day after the mailing thereof
via certified mail. Notwithstanding the foregoing, any notice of change of
address shall be effective only upon receipt.


The current addresses of the parties are as follows:


IF TO THE COMPANY:    DLH Holdings Corp.
1776 Peachtree Avenue, N.W.
Atlanta, GA 30309
Attention: Zachary C. Parker


WITH A COPY TO:        Victor J. DiGioia
Becker & Poliakoff, LLP
45 Broadway
New York, NY 10006


IF TO THE EMPLOYEE:    Kevin Wilson
                


 
ARTICLE XVII
BENEFIT


17.1    This Agreement shall inure to, and shall be binding upon, the parties
hereto, the successors and assigns of the Company, and the heirs and personal
representatives of the Employee. The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.
ARTICLE XVIII
WAIVER


18.1    The waiver by either party of any breach or violation of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of construction and validity.


ARTICLE XIX
GOVERNING LAW AND JURISDICTION


19.1    This Agreement has been negotiated and executed in the State of Georgia
which shall govern its construction and validity.


19.2    Any or all actions or proceedings which may be brought by the Company or
Employee under this Agreement shall be brought in courts having a situs within
the State of Georgia, and Employee and the Company each hereby consent to the
jurisdiction of any local, state, or federal court located within the State of
Georgia.


ARTICLE XX

    
16



--------------------------------------------------------------------------------



ENTIRE AGREEMENT


20.1    This Agreement contains the entire agreement between the parties hereto.
No change, addition, or amendment shall be made hereto, except by written
agreement signed by the parties hereto.


ARTICLE XXI
EXECUTION


21.1    This Agreement may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.




Remainder of page intentionally left blank. Signature page follows.

    
17



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement and affixed
their hands and seals the day and year first above written.


DLH HOLDINGS CORP.




By:___/s/ Zachary C. Parker_________________
Zachary C. Parker,
President and Chief Executive Officer








__/s/ Kevin Wilson_________________________
Kevin Wilson
Employee



    
18

